In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-197 CV

____________________


GLORIA MILES, Appellant


V.


SECRETARY OF VETERANS AFFAIRS, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 98591




MEMORANDUM OPINION (1)
	The county court at law granted the Secretary of Veterans Affairs possession of
certain real premises located in Jefferson County, Texas.  Gloria Miles, an occupant of the
premises, appealed.  The appeal was submitted without briefs because the appellant failed
to file her brief by the September 2, 2004, due date.  See Tex. R. App. P. 38.8(a)(2). The
appellant did not request an extension of time to file the brief.  See Tex. R. App. P.
38.6(d).  On October 15, 2004, the appellant filed a document titled "Presentation
Outline."  This document refers to matters arising in the guardianship proceedings of the
former owner of the property.  We did not accept the "Presentation Outline" as a brief
because it presents no argument and authorities by which the appellant challenges the
judgment of the trial court in the case on appeal.  On October 21, 2004, we notified the
parties that the appeal would be advanced without oral argument. See Tex. R. App. P.
39.9.   
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on November 12, 2004
Opinion Delivered November 18, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.